Citation Nr: 1441037	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for arthritis, right foot.

3.  Entitlement to service connection for gout, right foot.

4.  Entitlement to service connection for an eye disability.     


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 notice of disagreement, the Veteran requested "a local hearing at VARO Nashville, TN."  In a May 2012 VA Form 9, he again requested a local hearing at the Nashville RO.

In correspondence dated in May 2012 and August 2014, the RO informed the Veteran that he had been placed on the list of persons waiting for a Travel Board hearing.  The record does not reflect that the Veteran was afforded such a hearing.

As such, remand is warranted so that the Veteran may be afforded the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO, with appropriate notification to the Veteran and his attorney.  After the Travel Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



